DETAILED ACTION
This action is response to communication:  response to original application filed on 01/25/2021.
Claims 1-20 are currently pending in this application.  
The IDS filed on 01/25/2021 has been accepted.  

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,904,012. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present application are found in the parent patent.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection above, or if a properly filed terminal disclaimer is filed and approved. 


The following is an examiner’s statement of reasons for allowance.
Below is the closest prior art the Office has found:

Wiacek US Patent No. 8,572,696 teaches taking into account contextual data with security protection.  The system includes utilizing white lists (list of allowed items), updating the white list, and more (see abstract and throughout).  Wiacek further teaches anticipating future events and updating white lists accordingly with respect to different messages (col. 11 lines 25-60).  However, Wiacek does not teach all the limitations of the claims, such as digital signatures  and anticipated changes.
Jakobsson et al. US Patent Application Publication 2018/0375877 is directed toward evaluating electronic messages based on the classification of message which may be based on contextual information associated with the message (see abstract).  Messages are compared to recorded characteristics and makes predictions if observed changes are in line with past behavior (paragraph 34).  However, Jakobsson does not explicitly teach all the limitations of the claims.  
Delany US Patent Application Publication 2005/0039019 teaches validating electronic messages utilizing digital signatures, but does not teach all the limitations of the claims, such as anticipating allowed changes.
Zink et al. US Patent Application Publication 2017/0034100 teaches email signature and authentication, and further DKIM signatures (see abstract and throughout), but does not teach all the limitations of the claims.
Shapiro US Patent Application Publication 2014/0019761 teaches signatures for messages and a list of digital signatures included in a message (abstract, paragraph 21 with audit trail of data embedded on a document), but does not teach all the limitations of the claims.
Although the references above teach multiple aspects of the claimed limitations, the claimed invention, as a whole, would have been non-obvious over the cited art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495